Citation Nr: 1543184	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  07-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected generalized anxiety disorder and anisocoria and opacities of the right cornea. 

2.  Entitlement to service connection for a right eye disability, other than aniscoria and opacities of the right cornea, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea. 

3.  Entitlement to service connection for residuals of a stroke. 

4.  Entitlement to an increased rating for anisocoria and opacities of the right cornea, currently rated 10 percent disabling. 

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1946 and from November 1948 to October 1949. 

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for stiffness in the joints, arms, and neck, central retinal vein occlusion of the left eye, and branch retinal vein occlusion of the right eye, denied an increased rating in excess of 10 percent for anisocoria and opacities of the right cornea, and denied SMC at the housebound rate. 

The matter also comes before the Board from a December 2008 rating decision of the RO that denied service connection for a stroke. 

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before the undersigned at a March 2010 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims file.

In June 2010, the Board denied the Veteran's claim for a higher rating for his service-connected dermatitis and also denied the Veteran's claim for service connection for a multiple joint disability.  The remaining matters were remanded for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In November 2010, the Court vacated the Board's decision pertaining to the multiple joint disability and remanded this issue for readjudication in compliance with directives specified in a November 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary.  The Joint Motion specified that the Veteran had abandoned the claim for service connection for a multiple joint disability on a direct basis, and the parties only sought remand as to the portion of the Board's decision that denied entitlement to service connection for that disability on a secondary basis. 

In March 2011, the Board remanded the case for compliance with the Joint Motion and for the RO to issue a statement of the case on the issue of service connection for a stroke which was issued in July 2011.  The Veteran perfected an appeal in August 2011.  

In March 2015, the Veteran was afforded a second Board hearing before the undersigned.  This is because the Veteran requested a Board hearing in an August 2011 substantive appeal regarding the issue of entitlement to service connection for a stroke.  A transcript of the March 2015 hearing has been associated with his claims file.

In May 2015, the Board denied service connection for a multiple joint disability, as secondary to service-connected dermatitis, and remanded the remaining issues for additional development.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  A left eye disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

2.  A right eye disability, other than anisocoria and opacities of the right cornea, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

3.  The Veteran does not have residuals of a stroke during, or prior to, the pendency of the claim.

4.  The Veteran's anisocoria and opacities of the right cornea have not resulted in loss of visual acuity.  

5.  The evidence of record does not support the conclusion that the Veteran has a service-connected disability rated as total and an additional service-connected disability or disabilities independently ratable at 60 percent or more or that the Veteran is permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a right eye disability, other than anisocoria and opacities of the right cornea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a disability rating greater than 10 percent rating for aniscoria and opacities of the right cornea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.79, Diagnostic Codes (DCs) 6099-6079 (2015).

5.  The criteria for SMC at the housebound rate have not been met.  38 U.S.C.A. §§ 1114(s), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in November 2005 (SMC) and January 2006 (bilateral eye disorders) sent prior to the initial unfavorable decision issued in September 2006 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of the evidence and information necessary to substantiate his claims for service connection on a secondary basis (i.e., as secondary to his service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder).  A subsequent June 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, and the case was readjudicated in January 2009, May 2009, September 2014, and July 2015 supplemental statements of the case.   
	
Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  Notably, records from the Social Security Administration were obtained in March 2009.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA eye and central nervous system examinations in June 2015 in conjunction with the service connection claims on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for adjudication purposes.  The Board finds that the June 2015 VA examinations and accompanying opinions are adequate to decide the service connection issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met. 

With regard to the right eye increased rating claim adjudicated herein, the Veteran was afforded a VA eye examination in June 2015 to determine the nature and severity of his anisocoria and opacities of the right cornea.  Neither the Veteran nor his representative has alleged that such VA examination is inadequate for rating purposes.  The Board finds that this examination is adequate in order to evaluate the Veteran's service-connected right eye disability as it includes an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the June 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also provided testimony before the undersigned Acting Veterans Law Judge at Board hearings in March 2010 and March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2010 and March 2015 hearings, the undersigned noted the issues adjudicated below.  Also, information was solicited regarding the nature and etiology of his bilateral eye disabilities, including his claimed stroke.  In this regard, the Veteran's contentions regarding direct and secondary service connection were discussed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran submitted a compact disc with medical imaging that was incorporated in the claims file.  The hearing discussions did not reveal any outstanding evidence relevant to the claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As above, in June 2010, March 2011, and May 2015, the Board remanded the case for additional development.  Specifically, in June 2010 and March 2011 the Board remanded the case to issue a statement of the case on the issue of entitlement to service connection for central retinal vein occlusion of the right eye, and branch retinal vein occlusion of the left eye, claimed as a stroke in both eyes, secondary to service-connected anisocoria and opacities of the right eye (which was accomplished in July 2011) and schedule the Veteran for an examination to determine the current severity of his service- connected anisocoria and opacities of the right cornea (which was accomplished in March 2014).  In March 2011, the Board remanded the case to obtain outstanding VA treatment records from VAMC Washington from August 2005 to the present, from VAMC Brooklyn, VAMC Manhattan, and VAMC St. Albans (which was accomplished, in part, prior to the issuance of a September 2014 supplemental statement of the case).  In May 2015, the Board remanded the case to obtain additional medical opinion (which was accomplished in June 2015) and obtain outstanding VA treatment records (which was accomplished, in full, prior to the issuance of a July 2015 supplemental statement of the case).  
	
Therefore, the Board finds that the AOJ has substantially complied with the June 2010, March 2011, and May 2015 and remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's claims that were filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A review of the claims file shows that the Veteran suffered a left eye injury in service when he was hit in the eye with a softball in June 1945.  He was diagnosed with traumatic iritis of the left eye and treated for pain and redness of the left eye.  He was subsequently diagnosed with posttraumatic conjunctivitis of the left eye with sympathetic involvement of the right eye, a traumatic detached retina, dilatation of the left pupil with sluggish reaction to light on the left side, and myopic astigmatism.  By rating decision dated in June 1953, the RO granted service connection for anisocoria and opacities of the right cornea with normal vision.  

 In 2005, the Veteran submitted the current claim for service connection for disabilities of the bilateral eyes other than anisocoria and opacities of the right cornea.  Significantly, in December 2005 correspondence, the Veteran wrote that he suffered a stroke in his eyes and was half-blind in his left eye.  The Veteran has reported that he has experienced eye problems ever since service and he contends that some of his eye disabilities may be related to his service-connected aniscoria and opacities of the right cornea or generalized anxiety disorder.

During his March 2010 and March 2015 Board hearings, the Veteran testified that his vision was severely limited.  He was able to leave his home but was not able to drive an automobile, read a newspaper, or see a television clearly.   He demonstrated that he required an audio watch to know the time of day.  He contended that his softball injury to his left eye caused a stroke in both eyes as well as his glaucoma.  

The Veteran's VA treatment records reveal that he has been diagnosed as having various right and left eye disabilities other than aniscoria and opacities of the right cornea.  For example, VA eye examination reported dated in February 2006, December 2007, and February 2009 show diagnoses of central retinal vein occlusion in the left eye, branch retinal vein occlusion in the right eye with dense inferior altituindal defect, bilateral cataracts, bilateral open angle glaucoma, traumatic mydriasus, amaurosis fugax, status post removal of a conjunctival cyst of the left eye, and status post bilateral lateral rectus recession.

In March 2011, the Board remanded the case to obtain a medical opinion regarding whether these disabilities "were either caused or aggravated (made worse) by his service-connected anisocoria and opacities of the right cornea or generalized anxiety disorder."  The Board also requested that the examiner "identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities. "  Pursuant to the March 2011 remand, the Veteran was afforded a VA examination in March 2014.  

In March 2014, a VA examiner noted that the Veteran had light perception only in the right eye and corrected distant vision in the left eye of 20/60 to 20/80 with light sensitivity and some reduction of field of vision.  Significantly, the March 2014 VA examiner opined that it was less likely as not (less than 50 percent probability) that any of the Veteran's currently diagnosed eye disabilities, other than aniscoria and opacities of the right cornea, had their onset in service, were related to the Veteran's in-service eye symptoms, or were otherwise the result of a disease or injury in service.  The rationale for this opinion was that the Veteran's currently diagnosed eye disabilities included mixed mechanism glaucoma, branch retinal vein occlusion, and central retinal vein occlusion.  Glaucoma is a disease associated with increased intraocular pressure in which damage to the optic nerve leads to vision loss.  The exact mechanism is unknown; however nothing in the Veteran's history would predict the development of glaucoma as a result of in-service symptoms, disease, or the softball trauma to the left eye.  The examiner found that branch retinal vein occlusion and central retinal vein occlusion were the result of atherosclerosis and not the result of a disease or injury in service.	

The examiner also opined that the Veteran's additional eye disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right eye disorder.  The rationale for this opinion was that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated (made worse) by his anisocoria and opacities of the cornea.  The current disabilities were not related to his service-connected condition.

As above, the Board remanded the case for additional medical opinion in May 2015 and the Veteran was afforded VA eye and central nervous system examinations in June 2015.  Significantly, the June 2015 VA eye examiner noted that anisocoria is a condition where the pupil of one eye is of a different size than the pupil of the other eye.  In the case of this Veteran, the examiner wrote that the anisocoria is the result of the in-service injury that he suffered in June 1945 but that having pupils of different size does not cause or aggravate any ocular conditions.  Specifically, there is no relationship between pupil size and glaucoma, branch retinal vein occlusion and central retinal vein occlusion.  The cornea opacity in the right eye is a small round scar which is located outside the visual axis and therefore has no effect on the Veteran's vision.  The etiology of this scar is unknown.  The in-service injury that this Veteran suffered was in the left eye, therefore, this scar or opacity is not the result of this injury.  A corneal scar or opacity does not cause or aggravate glaucoma, branch retinal vein occlusion or central retinal vein occlusion.  There is no relationship between the corneal opacity and the Veteran's currently diagnosed eye disabilities.  

The examiner went on to note that, although the diagnosis of generalized anxiety disorder is outside the area of expertise of this examiner, a review of current medical literature did not find any relationship between generalized anxiety disorder and glaucoma, branch retinal vein occlusion or central retinal vein occlusion.  Generalized anxiety disorder is not a contributing factor in this Veteran's current eye disabilities.  Therefore, the examiner opined that it was less likely than not that the Veteran's currently diagnosed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion are caused or aggravated by his service-connected anisocoria and opacities of the right cornea and/or generalized anxiety disorder.

During the June 2015 central nervous system examination, a VA nurse practitioner noted a review of the claims file that included the images of the brain submitted by the Veteran at his March 2015 hearing.  The Veteran reported that in November 2005, he had a headache and then lost his vision in his left eye.  The examiner noted that the Veteran was a poor historian and could not clearly elucidate what happened in 2005.  However, a review of his VA medical records indicates that he had a central retinal vein occlusion of his left eye in November 2005 while he was at home watching television.  He did not have a cerebrovascular accident (CVA).  Thus, for the claimed condition of residuals of a stroke or CVA, no pathology was found on examination to support this diagnosis.  The Veteran did not have a CVA, he had a central retinal vein occlusion left eye which was covered under the VA eye examination.  Therefore, no opinion was rendered.




A.  Left and/or right eye disabilities, other than aniscoria and opacities of the right cornea

Initially, the Board finds that service connection for eye disabilities, other than anisocoria and opacities of the right cornea, to include as secondary to the Veteran's service-connected anisocoria and opacities of the right cornea and/or generalized anxiety disorder is not warranted.  In this regard, both the March 2014 and June 2015 VA examiners opined that the Veteran's claimed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated by his service-connected anisocoria and opacities of the right cornea. 

Furthermore, the June 2015 VA examiner opined that the Veteran's claimed eye disabilities of glaucoma, branch retinal vein occlusion, and central retinal vein occlusion were not caused or aggravated by his service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder and provided a convincing rationale for her opinions.  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.

While neither the March 2014 nor the June 2015 VA examiners specifically identified "those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities," the Board notes that the June 2015 VA examiner indirectly noted that the Veteran's diagnosed eye conditions are acquired eye disabilities and, most importantly, opined that the Veteran's service-connected anisocoria and opacities of the right cornea has not resulted in any additional disability, particularly, a decrease in visual acuity.  As such, the Board finds that the June 2015 VA opinion is adequate to decide the Veteran's claim.  

While the Veteran sincerely believes that his left eye trauma caused his additional eye disabilities or are secondary to his service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation and aggravation of certain eye disabilities involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for eye disabilities, other than anisocoria and opacities of the right cornea, is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for eye disabilities, other than anisocoria and opacities of the right cornea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Residuals of a stroke

The Board finds the Veteran's claim for service connection for residuals of a stroke must be denied as he does not have a current diagnosis of residuals of a stroke at any point during the pendency of the claim.  In this regard, the Veteran's VA treatment records do not show history of a stroke.  Moreover, the June 2015 VA examiner reviewed the record and found no evidence that the Veteran ever had a stroke, rather, the Veteran had a central retinal vein occlusion left eye which was assessed in the VA eye examinations.  Such opinion is predicated on an interview with the Veteran; a review of the record; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

While the Veteran maintains that he suffered a stroke as a result of his service-connected right eye disability in November 2005, as there is no record of a stroke, there is no need to consider such as a symptom of the Veteran's service-connected right eye disability.  The Board acknowledges that the Veteran understood or may have been told that the vein occlusions in the eye constituted a stroke, this understanding is not consistent with the competent medical evidence.   In this regard, the Board notes that the Veteran is competent to describe the current nature of his eye complaints.  However, he is not competent to relate such symptoms to a diagnosis of a chronic disability.  In this regard, the question of existence of a chronic disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of whether the Veteran had a stroke may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have residuals of a stroke.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such disability on any basis is not warranted.  

Furthermore, even if the Veteran experienced a stroke in November 2005 that is not documented in the medical records, the Board finds that service connection for residuals of a stroke on either a direct basis or as secondary to the Veteran's service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder is not warranted.  In this regard, the record does not show and the Veteran does not claim that he suffered a stroke during military service.  With regard to secondary service connection, both the March 2014 and June 2015 VA examiners opined that the Veteran's November 2005 central retinal vein occlusion left eye was not related to his service-connected aniscoria and opacities of the right cornea and the June 2015 VA examiner opined that the Veteran's November 2005 central retinal vein occlusion left eye was not related to his service-connected aniscoria and opacities of the right cornea and/or generalized anxiety disorder.  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  Id. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a stroke.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75- 4.79).  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

The Veteran is currently rated under DCs 6099-6079 for his service-connected anisocoria and opacities of the right cornea.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 6099 refers to an unlisted disability of the eye.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

In this respect, a noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).

As above, a review of the claims file shows that the Veteran suffered a left eye injury in service when he was hit in the eye with a softball in June 1945.  He was diagnosed with traumatic iritis of the left eye and treated for pain and redness of the left eye.  He was subsequently diagnosed with posttraumatic conjunctivitis of the left eye with sympathetic involvement of the right eye.  By rating decision dated in June 1953, the RO granted service connection for anisocoria and opacities of the right cornea with normal vision, assigning a noncompensable disability rating effective January 8, 1953.  By rating decision dated in June 2005, the RO increased the Veteran's disability rating for the right eye from noncompensable to 10 percent disabling effective November 10, 2004.  The Veteran submitted the current claim for an increased rating for his anisocoria and opacities of the right cornea in September 2005.  

Evidence relevant to the level of severity of the Veteran's right eye disorders includes VA examination reports dated in February 2006, December 2007, February 2009, March 2014, and June 2015.  Significantly, a review of these examination reports shows that the Veteran's right eye visual acuity has significantly decreased over this time period.  Specifically, the Veteran had a visual acuity in the right eye of 20/50 in February 2006 but had light perception only in June 2015.  However, while the Veteran's visual acuity of the right eye has worsened over the course of this appeal, the June 2015 VA examiner noted that the Veteran's service-connected anisocoria is not the cause of the Veteran's loss of visual acuity.  Rather, anisocoria is a condition where the pupil of one eye is of a different size than the pupil of the other eye and having pupils of different size does not cause or aggravate any ocular conditions.  The examiner also wrote that the cornea opacity in the right eye is a small round scar which is located outside the visual axis and, therefore, has no effect on the Veteran's vision.  As such, while the Veteran's visual acuity of the right eye has decreased significantly over the course of this appeal, this decrease in visual acuity is not related to his service-connected aniscoria and opacities of the right cornea.  As the anisocoria and opacities can be differentiated from other eye diseases, an increased rating is not warranted for this condition.

The Board further notes that eye disabilities may also be rated based on loss of field of vision and diplopia (double vision).  However, given the Veteran's significant loss of visual acuity in the right eye of light perception only, diplopia (double vision) would be impossible and it would be impossible to ascertain field of vision of the right eye as noted in the March 2014 VA examination report.  

The Board has also considered his statements that his disability is worse than the currently assigned 10 percent rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's aniscoria and opacities of the right cornea has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for aniscoria and opacities of the right cornea and the appeal is denied.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects his service-connected aniscoria and opacities of the right cornea has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  

In this case, the Board has compared the level of severity and symptomatology of the Veteran's service-connected aniscoria and opacities of the right cornea with the established criteria for this disability found in the rating schedule.  The Board finds that the symptomatology associated with this disability, separate from other eye diseases, is addressed fully by the rating criteria under which it is rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his aniscoria and opacities of the right cornea, and there are no additional symptoms.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected aniscoria and opacities of the right cornea.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected aniscoria and opacities of the right cornea is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the record shows that the Veteran has been in receipt of a TDIU since November 10, 2004.  Therefore, further consideration of a TDIU is not warranted.

IV. Special Monthly Compensation (SMC)

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Veteran's VA examinations and treatment records throughout this appeal have not shown that he is permanently housebound by reason of his service-connected disabilities.  The Veteran has not contended that he is housebound; rather, he is seeking SMC based on having a 100 percent rating along with additional service-connected disability or disabilities independently ratable at 60 percent.  

The Veteran was awarded a TDIU effective November 10, 2004.  The June 2005 rating decision shows that the award was based upon the combined effects of the Veteran's service-connected dermatitis, generalized anxiety disorder, and anisocoria with opacities of the right cornea.  None of the Veteran's service-connected disabilities are individually rated as 100 percent disabling. 

In this case, although the award of a TDIU may satisfy the "rated as total" element of section 1114(s), the Veteran's TDIU was based upon multiple service-connected disabilities.  Therefore, the Veteran does not meet the criteria for SMC payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.  Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC  payable at the housebound rate based on being housebound have not been met. 

The Board recognizes the severity of the Veteran's disabilities as evidenced by the award of a TDIU.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board acknowledges the Veteran's sincerely held contentions, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of entitlement to SMC payable at the housebound rate is denied.  


ORDER

Service connection for a left eye disability, to include as secondary to service-connected generalized anxiety disorder and anisocoria and opacities of the right cornea, is denied.

Service connection for a right eye disability, other than anisocoria and opacities of the right cornea, to include as secondary to service-connected generalized anxiety disorder and aniscoria and opacities of the right cornea is denied. 

Service connection for residuals of a stroke is denied. 

An increased rating for anisocoria and opacities of the right cornea, currently rated 10 percent disabling is denied. 

SMC at the housebound rate is denied.  




____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


